Citation Nr: 1144026	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for cellulitis of the left elbow.  

2.  Entitlement to service connection for bone spurs, left ankle. 

3.  Entitlement to service connection for bone spurs, right ankle.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for a right knee disorder.  

6.  Entitlement to service connection for a compression fracture, thoracic spine, T 7-8, claimed as a lower and mid-back disorder.  

7.  Entitlement to service connection for a neck disorder.  

8.  Entitlement to service connection for cellulitis, left hip.  

9.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depression.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to June 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied service connection for the above listed disorders.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2009 VA Form 9, the Veteran requested a Board hearing at the RO (Travel Board).  The Veteran was scheduled for a Travel Board hearing on Wednesday, April 6, 2011.  Unfortunately, the March 2011 hearing notification letter was sent to the wrong address; in that an incorrect zip code was used.  

The Court has declared that VA's use of an incorrect address constitutes the clear evidence needed to rebut the presumption that it properly provided notice to a Veteran.  See Fluker v. Brown, 5. Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993).  As the March 2011 letter was not sent to the latest address of record and the Veteran may not have received notice of the hearing, the presumption has been rebutted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at RO.  He should be notified of the date, time, and place of such a hearing by letter mailed to his current address of record, with a copy sent to his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

